DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 16/773,096 application filed January 27, 2020.  Claims 1-20 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted January 27, 2020 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS is being considered by the Examiner.

Prosecution
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent 

Specification
The disclosure is objected to because of the following informalities:  line 2 of paragraph 13 reads “engine to determine the actual position of the moving parts allow a mechanic to locate the exact”.  This is grammatically unclear.  Examiner suggests amending this line to read --engine to determine the actual position of the moving parts to allow a mechanic to locate the exact--.  Appropriate correction is required.
Further, paragraph 89 recites “exhaust valve spring 16”.  Examiner suggests amending this to read --exhaust valve spring [[16]] 15-- for consistency.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “90” has been used to designate both the indicator holder (see Figure 2) and the extension shaft (see Figure 8).
The following reference characters in Figure 2 appear to be incorrect and Examiner suggests the following amendments:
“60” should be “90”;
“40” should be “30”;
“90” should be “105”;
“70” should be “101”.
Further, Examiner believes reference number “30” in Figure 9 should instead read “100”.
Additionally, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 100.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
Concerning Claim 1, line 15 recites “a dial indicator”.  However, a dial indicator is previously set forth in line 12, creating confusion as to whether Applicant is intending to claim multiple dial indicators.  Therefore, Claim 1 is indefinite since it fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).
Further, line 21 recites “said indicator shaft”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner believes this should instead read --said indicator shaft adjuster--.
Claim 2 recites the limitation "said indicator mount" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner believes this should instead read --said gauge mount--, which was previously set forth in Claim 1, from which Claim 22 depends. 
Concerning Claim 17, line 3 recites “a dial indicator”.  However, a dial indicator is previously set forth in Claim 1, creating confusion as to whether Applicant is intending to claim multiple dial indicators.  Therefore, Claim 17 is indefinite since it fails to set forth a claim that “clearly and precisely inform[s] persons skilled in the art of the boundaries of protected subject matter” (see MPEP § 2173).
Dependent Claims 2-20 are rejected based upon dependency to a rejected base claim. 
The following claims are drafted/amended by the Examiner and considered to distinguish patentably over the art of record in this application and overcome the numerous antecedent basis issues and inconsistencies, are presented to applicant for consideration: 
Claim 1: A device to detect when a piston has reached [[the]] an upper limit of [[said]] a piston stoke in a reciprocating engine, and simultaneously detect a valvetrain component position on said reciprocating engine, whereby position of said piston and said valvetrain component is relayed to the user by instruments attached to said device comprising: 
a piston gauge having an elongated body, whereby said elongated body has a grip surface that is configured to insert and remove said piston gauge from an access hole into a piston cylinder and/or a combustion chamber as a single member; 
a body having a top end, a bottom end and an access hole through an entire length of said body and further including at least one disconnected surface exposing an interior of said body; 
a gauge mount with an external thread to attach to said top end of said body and a through hole to receive a dial indicator, whereby said dial indicator is secured in said through hole by a clamping force applied by a first thumb screw; 

[[a]] said dial indicator on said top end of said body, that displays movement of said piston as said piston reaches a highest point of a piston stroke; 
said movement translates into position by an indicium of markings on a face of said dial indicator; 
the top end and [[a]] the bottom end of said body; 
said body having said through hole[[,]] extending along said entire length of said indicator shaft adjuster, said through hole configured to receive said indicator shaft adjuster;
 a plug adapter having a through hole along a length of said plug adapter, that is keyed at a first end of said plug adapter, and further including a threaded surface and a plug thread tip on said plug adapter, whereby said plug thread tip is configured to be inserted into and out of [[an]] the access hole of said piston cylinder and/or said combustion chamber; 
a collar secured to the bottom end of said body that is configured to accept said keyed end of said plug adapter, such that said collar is securable to said plug adapter to said bottom end of said body; 
an indicator shaft having a predetermined length having [[said]] a shaft tip and [[said]] a shaft end that is slidably fitted through said indicator shaft adjuster and said plug adapter, whereby said shaft tip extends beyond a planar face tip to contact said piston, whereby movement of said piston is transferred to said indicator shaft and then to said dial indicator, whereby said movement translates into position of said piston; 
two extension shafts that are configured to be secured onto said elongated body, whereby said two extension shafts are disposed in a multitude of positions; 
two valvetrain gauge assemblies that are configured to secure onto each of said two extension shafts, whereby said two valvetrain gauge assemblies are disposed in a multitude of positions[[,]]; and 
the valvetrain component, whereby said position of said valvetrain component is translated by an indicium of markings on said dial indicator 
Claim 2: The device according to claim 1, wherein said [[a]] body gauge mount at said external thread of the said gauge mount.
Claim 4: The device according to claim 1, wherein said body has an indicium of [[said]] markings such that a displacement of said indicator shaft adjuster is indicated.
Claim 6: The device according to claim 1, wherein said collar is secured at the bottom end of said body and said collar is configured to attach to said bottom end of said body and said collar has a grip surface consisting of ridges and/or grooves on an external surface of the said collar.
Claim 7: The device according to claim 1, wherein said collar is secured at [[said]] a bottom end of said piston gauge and said collar is configured to receive said plug adapter for securing and removal of said plug adapter to said bottom end of said body.
Claim 20: The device according to claim 1, wherein at least one of said two valvetrain gauge assemblies or said piston gauge has an audible, electronic, electromagnetic, mechanical, or digital gauge instrument indicator.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant engine component position detection systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/GRANT MOUBRY/Primary Examiner, Art Unit 3747